Citation Nr: 0319327	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  01-00 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease, neuritis, left lower extremity.

2.  Entitlement to a rating in excess of 20 percent for 
lumbar strain, degenerative disc disease.

3.  Entitlement to service connection for hypertension and/or 
heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to October 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

The RO granted entitlement to service connection for back and 
left lower extremity disabilities and assigned initial 10 
percent evaluations for each.  Subsequently, the RO increased 
the ratings for the disabilities to 20 percent by rating 
decisions dated in July 2001 and December 2002.

In addition to disabilities of the left lower extremity and 
back, service connection is also in effect for post-traumatic 
stress disorder, rated 100 percent disabling; right below the 
knee amputation, rated 40 percent disabling; and residuals of 
carcinoma of the left vocal cord, rated 0 percent disabling.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  The veteran's left lower extremity disability is 
manifested by subjective complaints of pain associated with 
tendonitis; objective evidence includes a normal tibia and 
fibula by X-ray, no ankle ankylosis, and no evidence of 
arthritis of the ankle.  No more than a "marked" ankle 
disability is shown.

3.  The veteran's low back disability is manifested by 
subjective complaints of severe pain on motion with 
occasional periods of flare-ups; objective evidence includes 
limited range of motion, narrowing of the disc spaces, good 
lower extremity strength, and X-ray evidence of moderate 
degenerative disc disease.

4.  Service medical records are negative for complaints of, 
treatment for, or diagnosis of hypertension or heart disease.

5.  The medical evidence is negative for hypertension or 
heart disease for several years after service separation.

6.  There is no medical evidence on file which established a 
medical nexus between military service and the veteran's 
hypertension or heart disease.

7.  The weight of the medical evidence reflects that the 
veteran's currently-diagnosed hypertension and/or heart 
disease are not related to his service-connected below-the-
knee amputation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for degenerative joint disease, neuritis, left lower 
extremity, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 
5003-5010, 5270, 5271 (2002).

2.  The criteria for an evaluation in excess of 20 percent 
for lumbar strain, degenerative disc disease, have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71, 4.71a, DCs 5003-5010, 5289, 5292, 5293, 5295 
(2002) (as amended by 67 Fed. Reg. 54,345 (Aug. 22, 2002)).

3.  Hypertension and/or heart disease were not incurred in or 
aggravated by the veteran's period of active duty, and 
hypertension and/or heart disease may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

4.  Hypertension and/or heart disease were not shown to be 
proximately due to a service-connected below-the-knee 
amputation.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 
38 C.F.R. § 3.310 (2002); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's already service-connected left 
lower extremity and low back claims, the Board notes that 
disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2002).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  However, the Board has 
been directed to consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (finding it appropriate to consider factors 
outside the specific rating criteria in determining level of 
occupational and social impairment).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002). 

With respect for the remaining claim of entitlement to 
service connection for hypertension with heart disease, the 
Board notes that service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2002).  However, continuity of symptoms is required 
where the condition in service is not, in fact, chronic or 
where diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2002).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Moreover, service connection is warranted for a disability 
which is aggravated by, proximately due to or the result of a 
service-connected disease or injury.  Ischemic heart disease 
or other cardiovascular disease developing in a veteran who 
has a service-connected amputation of one lower extremity at 
or above the knee or service-connected amputations of both 
lower extremities at or above the ankles, shall be held to be 
the proximate result of the service-connected amputation or 
amputations.  38 C.F.R. § 3.310(b) (2002).

Any additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition, should 
also be compensated.  Allen  v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id. 

I.  Entitlement to a Rating in Excess of 20 Percent for 
Degenerative Joint Disease, Neuritis, Left Lower Extremity

The Board notes that the veteran was initially service-
connected by rating decision dated in February 1999 for 
posterior tibialia tendonitis of the left leg with limitation 
of motion under DCs 5299-5271 (ankle disability).  The 
diagnostic code was subsequently changed to DC 5024 for 
tenosynovitis.  In the most recent rating decision, the 
disability was characterized as degenerative joint disease, 
neuritis associated with right below the knee amputation, 
residual of gunshot wound and rated under DCs 5010-5271.  The 
Board will consider all relevant diagnostic codes.

Under DC 5024, tenosynovitis is rated as degenerative 
arthritis (DC 5003) on the basis of limitation of motion of 
the affected part.  Arthritis due to trauma under DC 5010 
substantiated by X-ray findings is also rated as degenerative 
arthritis under 5003.  Under DC 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DC, a rating of 10 percent is warranted for each 
major joint or groups of joints affected by limitation of 
motion, to be combined, not added under DC 5003.

In this case, the veteran was found to have tendonitis of the 
posterior tibialis muscle, which affects the ankle and foot.  
Under DC 5270 (ankle ankylosis), a 20 percent evaluation is 
warranted for ankylosis of the ankle in plantar flexion less 
than 30 degrees; ankylosis in plantar flexion between 30 and 
40 degrees, or in dorsiflexion between 0 and 10 degrees 
warrants a 30 percent evaluation.  Ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with an abduction, adduction, 
inversion or eversion deformity warrants a 40 percent 
evaluation.  When there is marked limitation of motion of the 
ankle, a 20 percent evaluation may be assigned under DC 5271 
(limitation of motion).  When there is moderate limitation of 
motion of the ankle, a 10 percent evaluation may be assigned.  

After a review of the evidence, the Board finds that a rating 
in excess of 20 percent is not warranted for a left lower 
extremity disability.  Considering the effect of limitation 
of motion of the left ankle, the evidence does not support a 
finding of ankylosis.  Of note, a June 2001 X-ray report 
showed a normal examination of the tibia and fibula.  Because 
the evidence does not show a fixation of the left ankle 
joint, there is no basis under DC 5270 for a higher 
evaluation.

Further, a rating higher than 20 percent is not available 
under DC 5271 (limitation of motion) regardless of the 
severity of the veteran's left lower extremity disability.  
As he is already assigned a 20 percent rating, the rules of 
pyramiding prohibit combining the same manifestations under 
different diagnostic codes.  See 38 C.F.R. § 4.14 (2002).  
Therefore, there is no basis for a higher evaluation under DC 
5271 or any other diagnostic codes related to a left lower 
extremity disability.

Next, the Board has also considered whether the veteran is 
entitled to a separate compensable evaluation for arthritis.  
After reviewing the evidence on file, it is the decision of 
the Board that current 20 percent rating under DC 5271 for 
marked ankle disability contemplates limitation of motion of 
the ankle and, as such, a separate compensable rating for 
arthritis is not warranted.  In addition, a May 1997 X-ray 
report reflected that the joint spaces were "preserved 
without evidence of arthritic changes."  Consequently, the 
Board finds that a separate rating is not warranted for 
arthritis with limitation of motion of the left ankle.

The record clearly establishes that the veteran has 
experienced episodes of pain in the left ankle and difficulty 
with tendonitis.  However, the assignment of a 20 percent 
disability rating for a "marked" disability contemplates 
the level of pain and limitation of motion experienced by the 
veteran.  Accordingly, the Board finds that the schedular 
criteria for a rating in excess of the currently-assigned 20 
percent disability evaluation is not warranted.    

II.  Entitlement to a Rating in Excess of 20 Percent for 
Lumbar Strain, Degenerative Disc Disease

The RO rated the veteran's low back disability under DC 5295 
(lumbosacral strain).  The Board will also consider DCs 5003-
5010, 5289, 5292, and 5293 for arthritis, lumbar ankylosis, 
limitation of motion of the lumbar spine, and intervertebral 
disc syndrome.  

In addition to the arthritis regulations cited above, 
unfavorable ankylosis of the lumbar spine warrants a 50 
percent evaluation, and favorable ankylosis warrants a 40 
percent evaluation under DC 5289.  Slight limitation of 
motion of the lumbar segment of the spine warrants a 10 
percent evaluation under DC 5292.  A 20 percent evaluation 
requires moderate limitation of motion; while a 40 percent 
evaluation, the highest given under this code, requires 
severe limitation of motion. 

After the veteran filed his claim for an increased rating, 
the applicable rating criteria for intervertebral disc 
disease, 38 C.F.R. § 4.72, DC 5293, were revised effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  
Under pre-amended DC 5293, a noncompensable evaluation is 
warranted for postoperative, cured intervertebral disc 
syndrome.  A 10 percent evaluation is warranted upon a 
showing of mild intervertebral disc syndrome, while a 20 
percent evaluation requires moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.

Under the amended DC 5293, intervertebral disc syndrome 
(preoperatively or postoperatively) is rated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under § 4.25 separate evaluations of 
its chronic orthopedic and neurological manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Therefore, a 60 percent 
evaluation will be warranted with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months; with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months a 40 percent rating will be 
assigned.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months a 20 percent rating will be 
assigned; with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months a 10 percent rating will be assigned.  

The Notes indicate that an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Under DC 5295, a noncompensable evaluation is warranted upon 
a showing of slight lumbosacral strain with subjective 
symptoms only, while a 10 percent evaluation may be assigned 
with characteristic pain on motion.  A 20 percent evaluation 
is warranted for lumbosacral strain where there is muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation, the highest award under this code, requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, and positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion. 

After a review of the medical evidence, the Board finds that 
a higher rating is not warranted at this time.  First, the 
Board notes that the evidence does not support a finding of 
ankylosis of the lumbar spine (defined as stiffening or 
fixation of a joint).  To this end, the Board notes that the 
most recent VA examination report dated in June 2001 
reflected range of motion as flexion to 90 degrees, extension 
to 30 degrees, and lateral bending to either side at 25 
degrees.  As the veteran demonstrates essentially normal 
range of motion of the back, there is no basis under DC 5289 
for a higher rating.

Next, a higher rating under DC 5292 requires "severe" 
limitation of motion.  As noted above, the June 2001 VA 
examination report reflected essentially normal ranges of 
motion.  Therefore, there is no basis in the most recent VA 
examination to assign a higher rating.  While more limited 
range of motion has been reported in a June 2000 VA 
examination, with flexion to 50 degrees, extension to 20 
degrees, and lateral bending to 20 degrees, the examiner 
reflected that the veteran was able to perform range of 
motion "without much difficulty."  In addition, a September 
1998  VA examination noted flexion to 20 degrees, extension 
to 15 degrees, right and left bending to 30 degrees; however, 
the examiner remarked that the veteran's limitation of motion 
was somewhat limited by his prosthesis and the ability to 
count on his leg for weight bearing as much.  Accordingly, 
while limitation of motion is shown, it does not rise to the 
level of "severe" as anticipated in the regulations.

Next, a higher evaluation is not warranted under either the 
pre-amendment or amended versions of DC 5293.  First, there 
is no evidence of severe, recurring intervertebral disc 
syndrome with intermittent relief.  Specifically, an X-ray of 
the spine dated in May 1997 reflected degenerative disc 
disease at L1-L2, L3-L4, and L4-L5 to be of a "mild" 
degree.  In September 1998, there was "no significant change 
from the last examination in 1997" and the disc spaces were 
"well preserved, except for T12-L1 and at L1-L2," where 
there was "slight narrowing."  

In a January 1999 CT scan, a central herniated disc was shown 
at L4-L5 causing a "significant concave impression" on the 
thecal sac but the disc spaces were otherwise well 
maintained.  In the most recent lumbar spine CT report dated 
in April 2002, a large bulge of the disc annulus at L3-L4 was 
noted.  An "L3-L4" (the Board questions whether this should 
read as L4-L5) small disc bulge was also noted which produced 
no significant stenosis, and L5-S1 was noted to be 
unremarkable.  Although he was diagnosed with a 
"significant" concave impression, the Board places greater 
probative value on the general characterization of the 
medical evidence describing the veteran's disc disease as 
"slight" and "mild" and finds that this evidence does not 
support a higher rating under the pre-amended DC 5293.

Moreover, the Board has reviewed a June 2001 VA examination 
report, in which the veteran reported "fairly severe" pain 
with flare-ups one to two times per weeks and occasional 
numbness of the foot.  However, a physical examination 
revealed no muscle spasms, no postural abnormalities, and 
"minimal" midline tenderness.  The examiner noted that the 
veteran did not have severe discomfort with range of motion, 
reflexes were 1+, and strength of toe extension, ankle 
flexion, dorsiflexion, and knee extension and flexion was 
5/5.  X-ray evidence reportedly showed "moderate" multiple 
level degenerative disc disease.  

The clinical assessment was multiple level degenerative disc 
disease related to service-connected back strain but the 
examiner noted that the veteran was not having any 
significant radicular symptoms but estimated flare-ups to 
limit range of motion an additional 20 percent.  Given the 
characterization of minimal tenderness, good muscle strength, 
X-ray evidence of moderate degenerative disc disease, and 
absence of significant radicular symptoms, the Board finds 
the VA examination report consistent with a 20 percent 
disability rating for a "moderate" disability warranting a 
20 percent rating, but no more.  

This finding is consistent with outpatient treatment records 
showing sporadic treatment for low back pain.  In September 
1997, he reported persistent low back pain and was diagnosed 
with degenerative lumbar disc disease.  In October 2002, he 
complained of constant low back pain without radiation but 
pain levels varying between 2/10 to 6/10.  It appears that he 
underwent a steroid injection at that time.  In December 
2002, he sought treatment for a three to four day history of 
increasing pain and his medication was changed.  However, 
given the intermittent nature of outpatient treatment, the 
Board finds that this evidence does not support a rating for 
"severe" intervertebral disc syndrome.

Next, the amended regulations provide for a 40 percent rating 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  In this case, there is no evidence that the veteran 
has experienced acute signs and symptoms due to 
intervertebral disc syndrome that required bedrest and 
treatment by a physician during any of the time the claim has 
been on appeal.  While outpatient treatment records show 
complaints of back pain and treatment with analgesics, the 
veteran did not appear to be under a physician's care or 
require bedrest.  Therefore, except for one steroid injection 
in 2002, there is no indication that he was either confined 
to bed or that he received acute treatment by a physician.  
Further, the June 2001 VA examination report reflected that 
the veteran was not having any significant radicular 
symptoms.  Therefore, there is no evidence that the veteran 
is entitled to a higher rating under the amended regulations.

Next, a rating in excess of 20 percent is not warranted under 
DC 5295 because there is no evidence of marked limitation of 
forward bending, loss of lateral motion, or abnormal mobility 
on forced motion.  The veteran's current disability rating 
anticipates muscle spasm on extreme forward bending, and loss 
of lateral spine motion in a standing position.  Again, 
considering the June 2001 VA examination report, the examiner 
specifically noted that there was no muscle spasms, minimal 
tenderness, no discomfort with range of motion, and no 
significant radicular symptoms.  Therefore, a rating in 
excess of 20 percent is not warranted at this time under any 
relevant diagnostic code.  As such, the veteran's claim must 
be denied.  

III.  Entitlement to Service Connection for Hypertension

With respect to the veteran's claim for hypertension and 
heart disease, the Board finds that he has asserted 
alternative theories of entitlement.  He maintains that he 
experienced high blood pressure readings in service and 
should now be service-connected for hypertension.  He also 
contends that his hypertension is due to a service-connected 
below-the-knee amputation of his right leg.  He further 
asserts that he developed heart disease as a result of 
hypertension and should be service-connected thereto.

In addition to the law and regulations cited above, service 
connection for cardiovascular disease, including 
hypertension, may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).  Hypertension means that the 
diastolic blood pressure is predominantly 90mm, or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm or greater with a 
diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 
4.104, DC 7101 (2002).

Direct Service Connection.  As an initial matter, the Board 
notes that the service medical records are completely 
negative for complaints of, treatment for, or diagnosis of 
hypertension or heart disease.  While the Board acknowledges 
blood pressure readings of 160/98, 154/94, and 132/90 in 
February 1969, there was no treatment or diagnosis made with 
respect to hypertension or heart disease.  In addition, other 
blood pressure readings are noted to be in the 110-130s/70-
80s range.  The Board also notes one episode of chest pain 
associated with fever, cough, abdominal pain, and diarrhea.  
He was diagnosed with fever of unknown origin and was 
reportedly improved two days later.  This suggests to the 
Board that his complaints were not cardiac in origin.  
Further, at the time of service separation, the clinical 
evaluations of his vascular system and heart were normal.  
Therefore, there is no evidence of chronic disease associated 
with hypertension or heart disease shown in service.  

Next, there is no evidence of continuity of symptomatology as 
evidenced by the absence of treatment for hypertension or 
heart disease for several years after service.  The first 
post-service medical record is a VA examination report dated 
in December 1969 on another claim.  At that time, his blood 
pressure was reported 144/86 and there was no mention made of 
complaints of, treatment for, or diagnosis of hypertension or 
heart disease.  

There are no other medical records associated with the claims 
file until the mid-1970s (date appears to be 1974 but the 
last digit of year is difficult to ascertain).  At that time, 
his blood pressure reading was reported as 158/98; however, 
the final diagnosis was related only to a rash on the right 
leg stump.  In November 1976, he was diagnosed with 
hypertension.  Additional medical records dated from the mid-
1970s show on-going treatment for hypertension.  Even 
acknowledging treatment for hypertension as early as the mid-
1970s, the Board notes that the absence of symptomatology 
and/or initial diagnosis of hypertension for several years 
after military discharge does not support a claim of service 
connection.  Further, there is no evidence of a diagnosis of 
hypertension or heart disease within the one year after 
service separation and the legal presumption is not for 
application.

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  While the veteran is noted to have 
consistent and on-going treatment for hypertension as early 
as the mid-1970s and clearly since the 1990s, the Board finds 
that none of the treating physicians have attributed the 
veteran's current complaints to active military service.  The 
mere contentions of the veteran as to a medical nexus, no 
matter how well-meaning, without supporting medical evidence 
that would etiologically relate his complaints with an event 
or incurrence while in service, will not support a claim for 
service-connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  

In the absence of a chronic disability shown during military 
service, the lack of post-service treatment for several years 
after service separation, and no objective medical evidence 
of a nexus between military service and the veteran's current 
complaints, his claim for service connection for hypertension 
with heart disease must be denied.

Service Connection on a Secondary Basis.  In the alternative, 
the veteran testified at a personal hearing that he had been 
told years previously that hypertension was related to his 
below-the-knee amputation of his right leg.

VA regulations support the notion of a connection between 
heart disease and lower limb amputations when those 
amputations are at or above the knee in one leg or at or 
above the ankles bilaterally.  38 C.F.R. § 3.310(b).  This 
regulation was promulgated in 1979 following a National 
Academy of Sciences (NAS) study which established a higher 
incidence of heart disease in patients with a single 
amputation at or above the knee or bilateral amputations at 
or above the ankles.  The NAS study did not find a 
significant increase in the incidence of heart disease in 
patients with a single below-the-knee amputation.  44 Fed. 
Reg. 50,339-50,340 (August 28, 1979).  The record shows that 
the veteran's right leg amputation was well below the knee.  
Therefore, the presumption under 38 C.F.R. § 3.310(b) may not 
be applied.

The Board places significant weight on an August 2002 VA 
examination report.  After a review of the veteran's medical 
history and an examination, the examiner concluded that 
"there is little or no relationship of [hypertension] to his 
amputation.  Hypertension does not result from amputation of 
a limb."  The Board is inclined to assign this medical 
opinion high probative value because it directly addresses 
the issue on appeal.  Further, there is no medical opinion 
associated with the claims file to the contrary.  Because the 
veteran's hypertension was found to be not related to his 
service-connected amputation, the Board finds that the claim 
for secondary service connection must be denied.

In denying the veteran's claims for service connection on a 
direct and secondary basis, the Board has considered his 
statements that his current disorder began in military 
service.  Although his statements may be probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The assertions are of little probative value in light of the 
other objective evidence of record showing no chronic 
disorder during military service, no continuing 
symptomatology indicative of hypertension for several years 
after military discharge, no medical nexus between his 
current complaints and military service, and no relationship 
between hypertension and his service-connected disability.  
The veteran lacks the medical expertise to offer an opinion 
as to the existence of any current disorder, as well as to 
medical causation of any current disability.  Id.  

Finally, in denying the veteran's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicating which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants and has kept the veteran informed of its actions to 
develop the record, of the need for him to submit specific 
types of competent evidence that would substantiate his 
claims, and of the specific reasons for denying his claims.  

By virtue of the information contained in the February 1999 
and December 1999 rating decisions, the November 2000 
statement of the case, and the subsequent supplemental 
statements of the case issued during the pendency of the 
appeal, the veteran and his representative were told that 
there was no evidence showing that he was entitled to a 
higher ratings and were also given notice of the information, 
medical evidence, or lay evidence necessary to substantiate a 
claim for hypertension.  

Further, the RO also notified him by letter dated in 
September 2001 of his due process rights under the VCAA and 
that he needed to submit evidence in support of his claim, 
such as doctors' records, medical diagnoses, and medical 
opinions, and that VA would assist him in obtaining those 
records.  He was also given the provisions of the VCAA in the 
September 2001 supplemental statement of the case.  

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  To that 
end, it appears that a full compliment of service medical 
records are associated with the claims file.  Further, all 
medical records identified by the veteran have been 
associated with the claims file, including VA outpatient 
clinical records, hospital notes, and private treatment 
records.  Moreover, the RO provided the veteran with notice 
of the amended intervertebral disc syndrome regulations and 
considered his low back disability under the new regulations.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claims on appeal have 
been made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of these matters 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

As such, the Board finds that the record as it stands is 
sufficient to decide the claims and no additional development 
is needed.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied and a decision on the merits is 
not prejudicial to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).



ORDER

The claim for entitlement to a rating in excess of 20 percent 
for degenerative joint disease, neuritis, left lower 
extremity, is denied.

The claim for entitlement to a rating in excess of 20 percent 
for lumbar strain, degenerative disc disease is denied.

The claim for entitlement to service connection for 
hypertension and/or heart disease is denied.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



